Case: 1:18-cv-02960-DAP Doc #: 1 Filed: 12/26/18 1o0f5. PagelD#: 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COUR

David A. Szafranski

 

C26
for the EX US BISTRE
District of

 

Division

cowl * 1B CV 2960:

(to be filled in by the Clerk's Office)

 

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

Cleveland Division of Police
Cleveland Police Department

Jury Trial: (check one) [_] Yes [V]No

JUDGE POLSTER

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names.)

Smee eee eee OS ee Oe

MAG. JUDGE GREENBERG

COMPLAINT FOR A CIVIL CASE

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address

The Defendant(s)

David A. Szafranski
36855 American Way, 2F

 

Avon, Lorain
Ohio 44011
440-934-2195

 

skibucks@ gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case: 1:18-cv-02960-DAP Doc #: 1 Filed: 12/26/18 2 of 5. PagelD #: 2

Pro Se 1 (Rev. 12/16) Complaint fora Civil Case

Defendant No. |

 

 

 

 

 

 

Name Cleveland Division of Police
Job or Title ff known) NIA

Street Address 1300 Ontario St.

City and County Cleveland, Cuyahoga

State and Zip Code Ohio 44113

Telephone Number 916-623-5000

E-mail Address (ifknown) Unknown

 

Defendant No. 2
Name N/A
Job or Title if known)

 

Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

 

E-mail Address (jf known)

 

 

Defendant No. 3

 

Name N/A

 

Job or Title (known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (iknow)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (fknows)

 

Pape 2 of 5
Case: 1:18-cv-02960-DAP Doc #:1 Filed: 12/26/18 3 of 5. PagelD #: 3

Pro Se E (Rev. (2/16) Complaint for a Civil Case
Il, Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case, Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? feheck all that apply)
[V Federal question CJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
The Freedom Of Information Act, 5 U.S.C. 552

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff{s)
a. If the plaintiff is an individual
The plaintiff, (name) David A. Szafranski > is a citizen of the

 

State of facme) Ohio

 

b. if the plaintiff is a corporation
The plaintiff, (name) nya _ 18 incorporated

 

under the laws of the State of fname} ‘ ;

 

and has its principal place of business in the State of (name)

 

Cf more than one plaintiffis named in the complaini, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (rane) Cleveland Division of Police os is a citizen of
the State of me} Ohio . Or is acitizen of

(foreign nation)

Page dof 5

 

 
Case: 1:18-cv-02960-DAP Doc #: 1 Filed: 12/26/18 4 of 5. PagelD #: 4

Pro Se | (Rev. 12/16) Complaint for a Civil Case

HL

IV.

b. if the defendant is a corporation

The defendant, (ame) nya , is incorporated under
the laws of the State of (ame) , and has its

 

principal place of business in the State of (ame)

 

Or is incorporated under the laws of (oreign nation) 5

and has its principal place of business in (ice)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because fexplain):

No

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
Cleveland Division of Police has repeatedly denied Freedom of Information Requests by stating the requests are

too broad. | have requested emails between specitic individuals encompassing defined, short, periods of time. |
would like the court to compel the Cleveland Division of Police to grant my requests for emails between officers

over the defined period of time.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order, Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

| am entitled to the information requested and they are required to provide the information | have requested by
law. | have reviewed very detailed and copious FOIA requests that the Cleveland Division of Police have granted

in comparison to my request. The denial in arbitrary and capricious.

Page 4 of 5

 

 
Case: 1:18-cv-02960-DAP Doc #: 1 Filed: 12/26/18 5o0f5. PagelD#: 5

Pro Se § (Rev. £2/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure f1, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will fikely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule EE.

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case~related papers may be

served. |] understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/21/2018

Signature of paint eT

Printed Name of Plaintiff avid A Szatfanski

\

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number

E-mail Address

 

 

Page Sof 5

 
